Exhibit 2 TRANSACTIONS The following table sets forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons or on behalf of the Reporting Persons in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on January 13, 2016. Except as otherwise noted below, all such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per share prices. Fund Trade Date Buy/Sell (1) Shares Unit Cost Security Marcato II, L.P. 12/8/2015 Sell Common Stock Marcato, L.P. 12/8/2015 Sell Common Stock Marcato II, L.P. 12/9/2015 Sell Common Stock Marcato, L.P. 12/9/2015 Sell Common Stock Marcato International Master Fund, Ltd. 12/9/2015 Sell Common Stock Marcato II, L.P. 12/18/2015 Buy Common Stock Marcato, L.P. 12/18/2015 Buy Common Stock Marcato International Master Fund, Ltd. 12/18/2015 Buy Common Stock Marcato II, L.P. 1/4/2016 Buy* Common Stock Marcato, L.P. 1/4/2016 Buy* Common Stock Marcato International Master Fund, Ltd. 1/4/2016 Sell* Common Stock Marcato II, L.P. 1/5/2016 Sell Common Stock Marcato, L.P. 1/5/2016 Sell Common Stock Marcato International Master Fund, Ltd. 1/5/2016 Sell Common Stock Marcato II, L.P. 1/6/2016 Sell Common Stock Marcato, L.P. 1/6/2016 Sell Common Stock Marcato International Master Fund, Ltd. 1/6/2016 Sell Common Stock Marcato II, L.P. 1/7/2016 Sell Common Stock Marcato, L.P. 1/7/2016 Sell Common Stock Marcato International Master Fund, Ltd. 1/7/2016 Sell Common Stock Marcato II, L.P. 1/11/2016 Sell Common Stock Marcato, L.P. 1/11/2016 Sell Common Stock Marcato International Master Fund, Ltd. 1/11/2016 Sell Common Stock Marcato II, L.P. 1/12/2016 Sell Common Stock Marcato, L.P. 1/12/2016 Sell Common Stock Marcato International Master Fund, Ltd. 1/12/2016 Sell Common Stock Marcato II, L.P. 1/13/2016 Sell Common Stock Marcato, L.P. 1/13/2016 Sell Common Stock Marcato International Master Fund, Ltd. 1/13/2016 Sell Common Stock (1) All transactions noted by an * are rebalancing transactions
